Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 4-10, 13-16, and 18-24 have been examined in this application.
The filling date of this application number recited above is 10 December, 2018. Domestic Benefit / National Stage has been claimed for Provisional Application Number 62/597274 in the Application Data Sheet, therefore the examination will be undertaken in 11 December, 2017 as the priority date for applicable claims.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and 20 (and claims 2, 4-10, 13-16, 18, and 21-24 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “the institution is only allowed access to the primary identification information”. There is no clear or definite teachings from the original disclosure to support this limitation. The related disclosures are from Specification:
[0060] “The institutions are allowed access to the memory or block storage at S308 such that they may make transactions regarding the master record, or the attachments thereto. The transactions may comprise mere access to the primary identification information of the master record or to the additional identification information of the attachments to the master record … Further, in additional embodiments, the transactions may be limited to read-only access for the primary identification information of the master record, while allowing for additions, deletions, modifications, and other read/write privileges for the additional identification information of the attachments to the master record. In this regard, any combinations of same or different permissions may be allowed for the master record and the attachments thereto. Further, different permissions may be provided for different institutions.”
[0066] “Alternatively, the process filter for authentication and/or approval of the transaction may be selective and apply to only transactions from certain institutions. For example, the process filter may only apply to transactions from private institutions and may not apply to transactions from public and/or government institutions. The process filter may also be selective with respect to the nature of the transaction. For example, the process filter may depend upon whether the transaction is for the primary identification information of the master record or the additional identification information included in the attachments to the master record. In different embodiments, the process filter may only be required for transactions to the primary identification information of the master record or only required for transactions to the additional identification information included in the attachments.”
As disclosed by Specification [0060], the institutions are allowed access to “primary identification information of the master record or to the additional identification information of the attachments to the master record”, and does not explicitly disclose that the institutions are “only allowed access” to the primary identification information. Specification [0060] also discloses in another embodiment, “the transactions may be limited to read-only access for the primary identification information of the master record”, which is different from the claim limitation that the transaction is limited to “read-only access”. Specification [0066] teaches that the process filter “may be selective and apply to only transactions from certain institutions”, which again, is different from the claim limitation that the process filter may apply to only transactions from certain institutions. 
Therefore, the claims recite new matter as failing to comply with the written description requirement, and clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 (and claims 2, 4-10, 13-16, 18, and 21-24 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “the institution is only allowed access to the primary identification information”. It is not clear whether this limitation is to be interpreted as “the institution” is only allowed access to the information or only the “primary identification information” is allowed to be accessed. As discussed above under 35 U.S.C. 112(a) rejection, there is no clear or definite support from the original disclosure to aid in the interpretation of this claim limitation. 
Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter, and clarification is required.

Response to Arguments
Applicant’s arguments, see pages 14 to 21, filed 14 July 2022, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of the claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ebrahimi et al. (US 20190182042 A1) discloses [0251] “a method for authorizing administrators to access user PII data within a Blockchain IdP is disclosed, in accordance with one embodiment of the present disclosure. In particular, one embodiment provides a means to give the Company's Administrators access to the User's PII data”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697